 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT CHARLES JONES,                             No. 2:20-cv-0751 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          Plaintiff is a county jail inmate proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff alleges that officers used excessive force against him. By order dated

19   December 7, 2020, the court screened the amended complaint and determined it did not contain

20   any cognizable claims. (ECF No. 10.) Plaintiff was given thirty days leave to file an amended

21   complaint and warned that failure to file an amended complaint would result in a

22   recommendation that this action be dismissed. Those thirty days passed without plaintiff filing an

23   amended complaint and the court recommended that this action be dismissed for failure to

24   prosecute and failure to comply with court orders. (ECF No. 11.)

25          Plaintiff filed objections to the findings and recommendations requesting additional time

26   to file an amended complaint because COVID-19 restrictions have limited his ability to conduct

27   research in the law library. In light of these circumstances, the court will vacate the findings and

28   ////
                                                        1
 1   recommendations the court will vacate the findings and recommendations and grant plaintiff

 2   additional time to file an amended complaint.

 3             IT IS HEREBY ORDERED that:

 4             1. The findings and recommendations filed April 26, 2021 (ECF No. 11) are vacated.

 5             2. Plaintiff is granted sixty (60) days from the date of service of this order to file an

 6                  amended complaint that complies with the requirements of the Civil Rights Act, the

 7                  Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended

 8                  complaint must bear the docket number assigned to the case and must be labeled

 9                  “Second Amended Complaint.”

10             3. Failure to comply with this order will result in a recommendation that this action be

11                  dismissed.

12             4. The Clerk of the Court is directed to send plaintiff a copy of the first amended

13                  complaint (ECF No. 9) and the court’s December 7, 2020 screening order (ECF No.

14                  10) along with this order.

15   Dated: May 17, 2021
16

17

18

19

20
21
     DB:12
22   DB//DB Prisoner Inbox/Civil.Rights/R/jone0751.vac.f&r

23

24

25

26
27

28
                                                             2
